Case 9:20-cv-81710-AMC Document 31 Entered on FLSD Docket 06/17/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 9:20-cv-81710-AMC

  JASON CANO, individually and
  on behalf of all others similarly situated,

                 Plaintiff,

                      v.

  AMERICAN FINANCIAL SECURITY
  LIFE INSURANCE CO., a Missouri
  corporation,

              Defendant.
  _______________________________________/

                                JOINT NOTICE OF SETTLEMENT

          The Parties hereby advise the Court that they have reached an agreement in principle to

  settle and dismiss the instant case, and jointly seek 30-days to effectuate the settlement and file

  appropriate dismissal papers.

         Respectfully Submitted this 17th day of June, 2021.
Case 9:20-cv-81710-AMC Document 31 Entered on FLSD Docket 06/17/2021 Page 2 of 2




  EGGNATZ | PASCUCCI                             GREENBERG TRAURIG, P.A.
  7450 Griffin Road, Suite 230                   333 S.E. 2nd Avenue
  Davie, Florida 33314                           Suite 4400
  Tel: (954) 889-3359                            Miami, FL 33131
                                                 Telephone: 305-579-0500
  By: /s/ Joshua H. Eggnatz                      Facsimile: 305-579-0717
  JOSHUA H. EGGNATZ, ESQUIRE
  MICHAEL PASCUCCI, ESQUIRE                      By: /s/ Stephanie Peral
  jeggnatz@justiceearned.com                     Stephanie Peral, Esquire
  mpascucci@justiceearned.com                    Florida Bar No. 119324
                                                 Email: perals@gtlaw.com;
                                                 collazoe@gtlaw.com
  JORDAN RICHARDS, PLLC                          FLService@gtlaw.com
  805 East Broward Blvd. Suite 301
  Fort Lauderdale, Florida 33301                 --and--
  Tel: (954) 871-0050
                                                 GREENBERG TRAURIG, P.A.
  By: /s/ Jordan Richards                        401 East Las Olas Boulevard
  JORDAN RICHARDS, ESQUIRE                       Suite 2000
  Florida Bar No. 108372                         Fort Lauderdale, Florida 33301
  Jordan@jordanrichardspllc.com                  Telephone: 954-765-0500
  Melissa@jordanrichardspllc.com                 Telefax: 954-765-1477
  Jake@jordanrichardspllc.com                    John L. McManus, Esquire
                                                 Florida Bar No. 0119423
                                                 Email: mcmanusj@gtlaw.com
                                                        yeargina@gtlaw.com
                                                        FLService@gtlaw.com

                                                 Attorneys for Defendant AMERICAN
                                                 FINANCIAL SECURITY LIFE
                                                 INSURANCE CO.



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 17th

  day of June, 2021.

                                                           By: /s/ Joshua H. Eggnatz




                                             2
